Per Curiam.
Appellant filed a bill seeking (a) the return of a dog she owned which had been seized by an animal rescue league (because it had been abandoned and was neglected) and caused to be treated by a veterinarian and boarded, and (b) the cancellation of all charges that were claimed for the treatment and board. Judge Bowen ordered that the dog be returned provided the veterinarian’s bill and approximately half the board bill be paid. The appeal seeks to avoid the payment of any amount as a prerequisite to the return of the dog.
The appellees move to dismiss the appeal because only part of the testimony—that of the appellant—-was transcribed and printed in the record extract, and that what was reproduced is not sufficient to enable this Court properly to determine either the question sought to be raised or any other aspect of the correctness of the decision below.
We think the appeal should be dismissed. Maryland Rule 826 c 2 requires (with alternate procedures not *204here pertinent) the filing as part of the record of “a transcript of all the testimony.” Rule 828 b 1 requires the printed extract to “contain such parts of the record as may reasonably be necessary for the determination of the questions presented by the appeal,” including “so much of the evidence * * * as is material to any question the determination of .which depends upon the sufficiency of the evidence * * *.” Rule 835 b 5 provides that on motion of a party an appeal may be dismissed because the contents of the printed record do not comply with section b of Rule 828. Appellees’ motion to dismiss is appropriate and has substance and force.

Appeal dismissed, with costs.